Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 10-7-21 are acknowledged.

Claims 31, 33 and 60 are pending and under examination as they read on the species of target cancer cell to be killed which is “a pancreatic cancer cell,” and on the species of first and second target antigens which are “FAP” and “mesothelin,” wherein said FAP and mesothelin target antigens are expressed on the surface of a pancreatic cell.

The prior art rejections of record not repeated below have been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. § 112(a) has been withdrawn in view of applicant’s claim amendments and arguments.  In particular, applicant’s argument that the skilled artisan that the instant specification put the skilled artisan in possession of the claimed invention because the artisan was aware of other antigen-triggered polypeptides that would release a transcriptional activator and could be used to carry out the claimed invention, in particular the MESA system of Daringer et al. (2014)(see also Daringer et al. U.S. Patent No.  9732392 at claims 12, 15 and 16), is found convincing.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 31, 33 and 60 stand rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (WO2015090230) in view of Roybal et al. (Cell 164, 770–779, February 11, 2016), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 .

At page 6-7 bridging paragraph of their remarks applicant argues the rejection of record should be withdrawn (emphasis added):

“one of skill in the art would not combine the cited references together in the way proposed by the Examiner because the asserted problem that would lead one to combine the references (i.e., MSLN's "off-target effects") is non-existent, according to Beatty. Specifically, Beatty shows the results of a clinical study and explicitly states that there "no clinical toxicities" with his MSLN CAR (see para 773 on page 235: "There were no clinical toxicities due to off tumor/on target effects of the meso CART cells, such as percarditis or peritonitis" and para 776 on page 235: "There was no evidence of toxicity with infusion, or life-threatening percarditis or peritonitis". Given Beatty's comments, it would seem unlikely that one would want to go to the trouble of adding numerous components to Beatty's cells (particularly components that actually turn the expression of the CAR off) in order to solve off-target toxicities. Given the above, Applicant submits that the "motivation" prong of the analysis has not been met….”

Applicant’s arguments have been considered but have not been found convincing.

With respect to applicant’s argument that the skilled artisan would have considered MSLN-targeting CAR on-target but off-tumor toxicity a “non-existent” problem given the teachings of Beatty page 235 at paragraphs 773 and 776, this is not found convincing for several reasons.  

First, Example 11 of Beatty describes the treatment of a single ovarian cancer patient with meso-CAR T-cells by administering a total dose of 4.65 x 107 cells, resulting in “clinical evidence of treatment efficacy” with “no evidence of toxicity with infusion, or life-threatening pericarditis.”  

However, the ordinarily skilled artisan considering the treatment of pancreatic cancer in an individual in need thereof would look to the Examples of Beatty describing protocols for the treatment of pancreatic cancer patients such as Example 5.  In this example, “cohort 1” receives 8 anti-meso RNA CAR T cells on day 0, followed by a an infusion of 1x108 anti-meso RNA CAR T cells on day 7, while “cohort 2” receives an initial infusion of 1x108 anti-meso RNA CAR T cells on each of MWF, followed by infusions of 1x109 anti-meso RNA CAR T cells on the subsequent MWF days (see paragraphs 634-637).  According to Example 5 of Beatty, “the minimally acceptable dose is 1x108.” (paragraph 0638).  Moreover, Example 5 of Beatty provides teaches screening procedures to be performed prior to or during the treatment period, said screening procedures to include a “12 lead Electrocardiogram (ECG)” (see paragraph 0648) and an “EKG” (see paragraphs 0652 and 0654).

Thus, in describing the treatment of pancreatic cancer patients by administration of 3x108 anti-meso RNA CAR T cells followed by administration of 3x109 anti-meso RNA CAR T cells, an amount of mesothelin targeting cells substantially greater than the 4.65 x 107 cell dose administered to a single ovarian cancer patient in Beatty Example 11, and in teaching the monitoring of treated patients with ECG/EKG, a procedure capable of detecting pericarditis, the teachings of Beatty would have strongly suggested to the ordinarily skilled artisan that on-target but off-tumor recognition of mesothelin expressing cells, such as in the pericardial cavity of the heart, is far from a “non-existent” problem.

Moreover, if Beatty viewed the possibility of on-target but off-tumor recognition of mesothelin expressing cells a “non-existent” problem then why would Beatty teach CAR expressing cells comprising “a first mesothelin CAR that includes a mesothelin binding domain, a transmembrane domain and a costimulatory domain and a second CAR that targets an antigen other than mesothelin (e.g., a target other than mesothelin on stroma cells, e.g., FAP… and includes an antigen binding domain, a transmembrane domain and a primary signaling domain.” (see paragraph 0262, and similar teachings in paragraphs 030 and 0350)?  

The ordinarily skilled artisan would interpret these teachings of Beatty as providing a means to increase the specificity of meso-CAR T cells for solid cancers integrated within a stromal microenvironment comprising FAP+ pancreatic cancer-associated fibroblasts by making potent T-cell activation dependent on the presence of both ligands.



“At the same time at page 135, 1st full paragraph, Morello teaches ‘Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).’

In the 1st paragraph under the heading ‘MSLN CARS IN CLINICAL TRIALS’ on page 140, Morello teaches ‘Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy.  The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.’  In the paragraphs that follow the above and into the next section (‘FUTURE CARS AND THEIR PATHS’), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this ‘FUTURE CARS…’ section which describes ‘dual-CAR T cells [that] eliminate only cancer cells that coexpress the two targeted antigens (53,88),’ wherein reference 53 is the work of Lanitis et al., which describes a dual-CAR T cell strategy substantially similar to the teachings of Beatty.”

(emphasis added).

Applicant further argues the rejection should be withdrawn essentially because it would not be obvious to do so and/or because the ordinarily skilled artisan would lack a reasonable expectation of successfully doing so (see the 1st – 3rd paragraphs on page 7 of remarks with the 3rd paragraph repeated below for reference):

“Applicant submits that one of ordinary skill in the art would not construct a therapeutic immune cell for the treatment of pancreatic cancer that requires binding to MSLN and FAP, as recited in claim 31, because that person would know that those antigens are expressed on different cells in 

Applicant's argument has been considered but has not found convincing essentially for the reasons of record as described further below.

The central premise of applicant’s argument is that because a “person would know that those antigens [FAP and MSLN] are expressed on different cells in that cancer,” a person would be uncertain “that therapeutic immune cells can be activated by binding to antigens that are on different cells.”  However, as set forth in the Non-Final rejection of record at page 8, 2nd full paragraph, “Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).”  Thus, by contrast to applicant’s argument, the ordinarily skilled artisan understood that mesothelin and FAP are BOTH expressed by pancreatic cancer cells.

Moreover, even if one were to accept applicant’s premise that a “person would know that those antigens [FAP and MSLN] are expressed on different cells in that cancer,” it would still be obvious to the ordinarily skilled artisan to practice the claimed invention with a reasonable expectation of success.  

This is because, on the one hand, Beatty teaches CAR expressing cells comprising “a first mesothelin CAR that includes a mesothelin binding domain, a transmembrane domain and a costimulatory domain and a second CAR that targets an antigen other than mesothelin (e.g., a target other than mesothelin on stroma cells, e.g., FAP… and includes an antigen binding domain, a transmembrane domain and a primary signaling domain.” (see paragraph 0262, and similar teachings in paragraphs 030 and 0350).  The ordinarily skilled artisan would interpret these teachings of Beatty as providing a means to increase the specificity of meso-CAR T cells for solid cancers integrated within a stromal microenvironment comprising FAP+ pancreatic cancer-associated fibroblasts by making potent T-cell activation dependent on the presence of both ligands, i.e., from the teachings of Beatty the ordinarily skilled artisan would understand that a cell expressing a first CAR with a mesothelin binding domain, a transmembrane domain and a costimulatory domain, and a second CAR with a domain that binds stroma cell expressed FAP, a transmembrane domain and a primary signaling domain, would be expected to be capable of effectively treating pancreatic cancer.  

Additionally, it is noted that as described by Shi at page 845, left col., 1st full sentence, “Cohen et al[15] reported that FAP expression was seen mainly in the fibroblasts immediately adjacent to PDAC tissues….” (emphasis added).  Thus, insofar as FAP is highly expressed by fibroblasts cells, said fibroblasts cells are immediately adjacent to PDAC tissues which would suggest to the skilled artisan, by contrast to applicant’s argument, that a T cell expressing a FAP binding CAR could readily bind a cancer-associated fibroblast, be activated to produce a CAR with a mesothelin binding domain, and then bind a PDAC cell immediately adjacent to said fibroblast cell bound by said FAP binding CAR.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 31, 33 and 60 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9670281 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53), essentially for the reasons of record as set forth in the prior Office Action.

Claims 31, 33 and 60 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10836808 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer .

Applicant argues the ODP rejection should be withdrawn because “The reference claims from 9,670,281 and 10,836,808 are composition claims. In the present case, the composition claims have been restricted from the methods claims and, as such, 9,670,281 and 10,836,808 cannot be cited in an obviousness-type double patenting rejection.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As stated in MPEP § 804.01, “The third sentence of 35 U.S.C. 121  prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent.”

The composition claims of the ‘281 and ‘808 patents did not issue from applications filed as a results of the restriction requirement mailed 4-14-21 in connection with the instant application.  Thus, 35 U.S.C. § 121 does not prohibit the use of the ‘281 and ‘808 patents as a basis for an ODP rejection of the instant claims. 

Claims 31, 33 and 60 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10590182 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53), essentially for the reasons of record as set forth in the prior Office Action.

Claims 31, 33 and 60 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10822387 in view of Beatty et al. World J Gastroenterol 2012 February 28; 18(8): 840-846) and Raff et al. (Cancer Letters 277 (2009) 126–132) as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53), essentially for the reasons of record as set forth in the prior Office Action.

Applicant argues that the ODP rejections should be withdrawn essentially for the same reasons that applicant has argued the rejection of claims 31, 33 and 60 under 35 U.S.C. 103 as being unpatentable over Beatty et al. (WO2015090230) in view of Roybal et al. (Cell 164, 770–779, February 11, 2016), etc. should be withdrawn.

Applicant's argument has been considered but has not been found convincing for the reasons described further above.
 
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644